Exhibit 10.2
 
 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated as of August
20, 2010, is entered into by and among SMSA Palestine Acquisition Corp., a
Nevada corporation (the "Company"), Cai Yangbo (the "Make Good Pledgor"), and
Securities Transfer Corporation, a Texas corporation, as escrow agent ("Escrow
Agent"), with respect to the following facts:
 
A.           Each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated as of July 23, 2010 (the "Securities Purchase Agreement"), evidencing
their participation in the Company's private offering (the "Offering") of
securities.
 
B.           As an inducement to the Investors to participate in the Offering
and as set forth in the Securities Purchase Agreement, the Make Good Pledgor has
agreed to place certain shares of the Company's common stock, par value $0.001
per share (the "Common Stock") owned by him into escrow for the benefit of the
Investors in the event the Company fails to satisfy certain financial thresholds
as set forth in this Make Good Agreement.
 
C.           Pursuant to the requirements of the Securities Purchase Agreement,
the Company and the Make Good Pledgor have agreed to establish an escrow on the
terms and conditions set forth in this Make Good Agreement;
 
D.           The Company and the Make Good Pledgor have requested that the
Escrow Agent hold the Escrow Shares (as defined below) and the Escrow Agent has
agreed to act as escrow agent pursuant to the terms and conditions of this Make
Good Agreement; and
 
E.           All capitalized terms used but not defined herein which are defined
in the Securities Purchase Agreement shall have the respective meanings given to
such terms in the Securities Purchase Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, and intending to be legally bound, the parties
agree as follows:
 
1. Appointment of Escrow Agent.  The Make Good Pledgor and the Company hereby
appoint Escrow Agent to act as Escrow Agent in accordance with the terms and
conditions set forth in this Make Good Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act as Escrow Agent in accordance with
such terms and conditions.
 
2. Establishment of Escrow.  Within three Business Days following the Closing,
the Make Good Pledgor shall deliver, or cause to be delivered, to the Escrow
Agent certificates evidencing an aggregate number of shares of the Company's
Common Stock equal to the number of PIPE Common Shares (the "Initial Escrow
Shares" and together with the Replenishment Shares (as defined in Section 4.7(a)
of the Securities Purchase Agreement, collectively, the “Escrow Shares”), along
with bank signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company's Transfer Agent).  As used in
this Make Good Agreement, "Transfer Agent" means Securities Transfer
Corporation, or such other entity hereafter retained by the Company as its stock
transfer agent as specified in a writing from the Company to the Escrow
Agent.  The Make Good Pledgor hereby irrevocably agrees that, other than in
accordance with Section 4.7 of the Securities Purchase Agreement and this Make
Good Agreement, the Make Good Pledgor will not offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
purchase or otherwise transfer or dispose of, directly or indirectly, or
announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares).  In furtherance thereof, the Company will (x) place a stop
transfer order on all Escrow Shares which shall expire on the date the Escrow
Shares are delivered to the Investors or returned to the Make Good Pledgor, (y)
notify the Transfer Agent in writing of the stop transfer order and the
restrictions on such Escrow Shares under this Make Good Agreement and direct the
Transfer Agent not to process any attempts to resell or transfer by the Make
Good Pledgor any Escrow Shares before the date when such Escrow Shares are
delivered to the Investors or returned to the Make Good Pledgor, or otherwise in
violation of Section 4.7 of the Securities Purchase Agreement and this Make Good
Agreement.  The Company shall notify the Investors as soon as the Initial Escrow
Shares and the Replenishment Shares have been deposited with the Escrow Agent.
 
3. Representations of Make Good Pledgor. The Make Good Pledgor (as to itself and
its Escrowed Shares) hereby represents and warrants to the Investors as follows:
 
 
(i)
The Make Good Pledgor is the record owner of the Escrow Shares.  All of the
Escrow Shares are validly issued, fully paid and nonassessable shares of the
Company, and free and clear of all Liens.  There are no restrictions on the
ability of the Make Good Pledgor to transfer the Escrow Shares to the Investors,
except as stated herein.  There are no restrictions on the ability of the Make
Good Pledgor to enter into this Make Good Agreement other than transfer
restrictions under applicable federal and state securities laws.  Upon any
transfer of Escrow Shares to Investors hereunder, Investors will receive full
right, title and authority to such shares as holders of Common Stock of the
Company free and clear of all liens other than those imposed by U.S. Federal
Securities laws.

 
 
(ii)
Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good Pledgor
pursuant to the terms of any indenture, mortgage, deed of trust or other
agreement or instrument binding upon Make Good Pledgor or such properties or
assets, other than such breaches, defaults or Liens which would material
adversely affect the ability of Make Good Pledgor to fulfill its obligations
under this Make Good Agreement.  No notice to, filing with, or authorization,
registration, consent or approval of any governmental authority or other person
is necessary for the execution, delivery or performance of this Make Good
Agreement or the consummation of the transactions contemplated hereby by the
Make Good Pledgor.

 
 
(iii)
The Make Good Pledgor has carefully considered and understands its obligations
and rights under Section 4.7 of the Securities Purchase Agreement and this Make
Good Agreement, and in furtherance thereof (x) has consulted with its legal and
other advisors with respect thereto and (y) hereby forever waives and agrees
that it may not assert any equitable defenses in any Proceeding involving the
Escrow Shares.

 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4. Disbursement of Escrow Shares
 
(a) In the event that the “Earnings Per Share on a Fully-Diluted Basis” (as
defined below) of the Company for fiscal year 2010 is less than the "2010
Guaranteed EPS", the Escrow Agent (on behalf of the Make Good Pledgor) will,
without any further action on the part of the Investors, transfer a number of
2010 Make Good Shares (as defined and calculated below) to the Investors on a
pro rata basis (determined by dividing each Investor’s Investment Amount by the
aggregate of all Investment Amounts delivered to the Company by the Investors
under the Securities Purchase Agreement) (“Pro Rata Basis”) as specified in
Exhibit A to this Make Good Agreement for no consideration other than payment of
their respective Investment Amount paid to the Company at Closing and without
the need of any Investor to take any action with respect thereto.  For purposes
of this Agreement the 2010 Guaranteed EPS shall be the number determined by
$18,176,145 divided by the total number of shares of the Common Stock
outstanding immediately following the Closing.  The aggregate number of "2010
Make Good Shares" means a number of shares of Common Stock equal to the PIPE
Common Shares. The Make Good Pledgor shall deposit into escrow such additional
number of share of Common Stock equal to the Actual 2010 Make Good Shares (the
“Replenishment Shares”) so that the aggregate number of shares of Common Stock
remain in escrow shall be equal to the number of 2010 Make Good Shares (such
aggregate number of shares of Common Stock in escrow, the “2011 Make Good
Shares”).  The number of 2010 Make Good Shares transferrable to the Investors
shall be equal to (the result of such calculation, “Actual 2010 Make Good
Shares”):
 
[(2010 Guaranteed EPS – Earnings Per Share on a Fully-Diluted Basis for fiscal
year 2010)/Earning Per Share on a Fully-Diluted Basis for fiscal year 2010] *
aggregate number of 2010 Make Good Shares
 
(b) In the event that the “Earnings Per Share on a Fully-Diluted Basis” (as
defined below) of the Company for fiscal year 2011 is less than the "2011
Guaranteed EPS", the Escrow Agent (on behalf of the Make Good Pledgor) shall,
without any further action on the part of the Investors, transfer a number of
2010 Make Good Shares (as calculated below) to the Investors on a Pro Rata Basis
as specified in Exhibit A to this Make Good Agreement for no consideration other
than payment of their respective Investment Amount paid to the Company at
Closing and without the need of any Investor to take any action with respect
thereto.  For purposes of this Agreement 201l Guaranteed EPS shall be the number
determined by $27,264,218 divided by the total number of shares of the Common
Stock outstanding immediately following the Closing.  The aggregate number of
2011 Make Good Shares transferrable to the Investors shall be equal to (the
result of such calculation, the “Actual 2011 Make Good Shares” and together with
the Actual 2010 Make Good Shares, collectively, the “Actual Make Good Shares”):
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
[(2011 Guaranteed EPS – Earnings Per Share on a Fully-Diluted Basis for fiscal
year 2011)/Earnings Per Share on a Fully-Diluted Basis for fiscal year 2011] *
aggregate number of 2011 Make Good Shares – the Actual 2010 Make Good Shares
 
(c) For purposes hereof, “Earnings Per Share on a Fully-Diluted Basis,” for a
given fiscal year ending December 31, 2010 or December 31, 2011 (as applicable)
shall be calculated on a weighted average basis in accordance with the GAAP
calculation of diluted earnings per share of Common Stock, except that (i)
11,685,617 shares of Common Stock issued in the Exchange and the total PIPE
Common Shares shall be deemed to have been issued on January 1, 2010, (ii) the
Warrant Shares shall be excluded in such calculation, (iii) the shares of Common
Stock up to an aggregate of 7% of the PIPE Common Shares issuable upon exercise
of the warrants issued to the Placement Agents pursuant to the Letter Agreement
dated January 28, 2010 by and between WFOE and WLT Brothers Capital, Inc., as
amended by the Amendment and Joinder Agreement dated June 10, 2010 by and among
WFOE, Halter Financial Securities Inc. (formerly WLT Brothers Capital Inc.) and
William Blair & Company, L.L.C., and issuable to HFG Investments, Limited for
their financial advisory services to the Company, shall not be included in the
calculation, and (iv) expenses incurred by the Company as a result of the
release of any of the 2011 Make Good Shares to the Make Good Pledgor shall not
be deemed to be an expense, charge, or any other deduction from revenues even
though GAAP may require contrary treatment or the Annual Report for the
respective fiscal years filed with the Commission by the Company may report
otherwise.  Notwithstanding anything to the contrary set forth herein and in
Section 4.7(a) and (b) of the Securities Purchase Agreement, in the event that
the Company reports a net loss in the 2010 Annual Report, the Actual 2010 Make
Good Shares shall be equal to the 2010 Make Good Shares and in the event that
the Company reports a net loss in the 2011 Annual Report, the Actual 2011 Make
Good Shares shall be equal to the 2011 Make Good Shares.
 
(d) In connection with the foregoing, the Make Good Pledgor agrees that (i)
within five Business Day following the Closing, the Make Good Pledgor will
deposit all 2010 Make Good Shares into escrow, and (ii) within five Business Day
following the 2010 Delivery Date, the Make Good Pledgor will deposit the
Replenishment Shares into escrow, each in accordance with this Make Good
Agreement along with stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s transfer agent), and the
handling and disposition of the 2010 Make Good Shares and 2011 Make Good Shares
shall be governed by this Make Good Agreement and the Securities Purchase
Agreement. The Company shall notify the Investors as soon as the 2010 Make Good
Shares and the Replenishment Shares have been deposited with the Make Good
Escrow Agent. The Make Good Pledgor understands and agrees that the Investors’
right to receive the Actual 2010 Make Good Shares and the Actual 2011 Make Good
Shares pursuant to this Make Good Agreement and the Securities Purchase
Agreement shall continue to run to the benefit of each Investor even if such
Investor shall have transferred or sold all or any portion of its Shares, and
that each Investor shall have the right to assign its rights to receive all or
any such shares of Common Stock to other Persons in conjunction with negotiated
sales or transfers of any of its Shares. The Make Good Pledgor represents and
warrants that he has carefully considered and understands his obligations and
rights under this Make Good Agreement and the Securities Purchase Agreement, and
in furtherance thereof (x) has consulted with his legal and other advisors with
respect thereto and (y) hereby forever waives and agrees that he may not assert
any equitable defenses in any Proceeding involving either of the 2010 Make Good
Shares and/or 2011 Make Good Shares.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(e) The Investor Agent will deliver to the Escrow Agent a letter which shall
contain its calculation of the Actual make Good Shares for the applicable year
(with a copy to the Company).  The Escrow Agent need only rely on such letter
from the Investor Agent and will disregard any contrary or further calculations
or instructions in such regard delivered by or on behalf of the Company.  In the
event that the Earnings Per Share on a Fully-Diluted Basis for 2010 is equal to
or greater than the 2010 Guaranteed EPS, no transfer of the 2010 Make Good
Shares shall be required by the Make Good Pledgor to the Investors under this
Section and such 2010 Make Good Shares shall remain in escrow in accordance with
the Securities Purchase Agreement and this Make Good Agreement.  In the event
that the Earnings Per Share on a Fully-Diluted Basis” for 2011 is equal to or
greater than the 2011 Guaranteed EPS, no transfer of the 2011 Make Good Shares
shall be required by the Make Good Pledgor to the Investors under this Section
and the Escrow Agent will, without any further action on the part of the
Investors, return the 2011 Make Good Shares to the Make Good Pledgor.
 
(f) If, prior to June 30, 2014, the Company or the auditors of the Company’s
financial statements for fiscal years 2010 and/or 2011 report or recognize that
the financial statements contained in the Company’s 2010 Annual Report or the
2011 Annual Report are subject to amendment or restatement which would result in
the Company’s adjusted “Earnings Per Share on a Fully-Diluted Basis” for 2010
and/or 2011 being less than the 2010 Guaranteed EPS or the 2011 Guaranteed EPS
(as applicable), then notwithstanding any prior return of any Make Good Shares
to the Make Good Pledgor, the Make Good Pledgor will, without any further action
on the part of the Investors, within 10 Business Days following the earlier of
the filing of such amendment or restatement or recognition, deliver the number
of the Shares to the Investors so that the total number of Make Good Shares
delivered to the Investors shall be equal to the sum of the Actual 2010 Make
Good Shares and the Actual 2011 Make Good Shares each as calculated in
accordance with the Securities Purchase Agreement and this Make Good Agreement
using the adjusted “Earnings Per Share on a Fully-Diluted Basis” for the
applicable year.
 
(g) Pursuant to Section 4(e), if the Investor Agent delivers a notice to the
Escrow Agent that the Escrow Shares are to be transferred to the Investors, then
the Escrow Agent shall immediately forward either the 2010 Make Good Shares or
2011 Make Good Shares, as the case may be, to the Company's Transfer Agent for
reissuance to the Investors in an amount to each Investor in accordance with
this Make Good Agreement.  The Company covenants and agrees that upon any
transfer of 2010 Make Good Shares or 2011 Make Good Shares to the Investors in
accordance with this Make Good Agreement, the Company shall promptly instruct
its Transfer Agent to reissue such 2010 Make Good Shares or 2011 Make Good
Shares in the applicable Investor's name and deliver the same, or cause the same
to be delivered as directed by such Investor.  If the Company does not provide
such instructions to the Transfer Agent of the Company within five (5) Business
Days of receipt of the notice that the Escrow Shares are to be transferred to
the Investors, then the Investor Agent is hereby irrevocably authorized and
directed by the Company to give such re-issuance instruction to the Transfer
Agent of the Company.  If a notice from the Investor Agent pursuant to Section
4(e) indicates that the Escrow Shares are to be returned to the Make Good
Pledgor, then the Escrow Agent will promptly deliver either the applicable
number of Shares to the Make Good Pledgor in accordance with instructions
provided by the Make Good Pledgor at such time.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(h) The Company agrees that any Actual 2010 Make Good Shares and Actual 2011
Make Good Shares to be issued to the Investors will be properly treated for
United States tax purposes as constituting a non-taxable purchase price
adjustment within the meaning of U.S. Treasury Regulation Section 1.305-1(c)
and, accordingly, the Company shall effect all applicable tax reporting and all
withholding tax determinations on a basis consistent with such non-taxable
purchase price adjustment treatment.
 
(i) If the Company shall at any time after the date hereof (A) declare and pay a
dividend or make a distribution on Common Stock, or (B) subdivide or split the
outstanding shares of Common Stock into a greater number of shares, or (C)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, or (D) make any other similar changes to its share capital,
the Investors shall be entitled to receive (i) the proportionately adjusted
number of the Actual 2010 Make Good Shares or the Actual 2011 Make Good Shares,
as applicable, and (ii) all dividends and other distributions made on the Actual
2010 Make Good Shares or the Actual 2011 Make Good Shares, as applicable, that
the Investors would have received had the Investors received such Actual Make
Good Shares at the Closing.
 
(j) The Company and the Make Good Pledgor covenant and agree to provide the
Escrow Agent with certified tax identification numbers by furnishing appropriate
forms W-9 or W-8 and such other forms and documents that the Escrow Agent may
request, including appropriate W-9 or W-8 forms for each Investor.  The Company
and the Make Good Pledgor understand that if such tax reporting documentation is
not provided and certified to the Escrow Agent, the Escrow Agent may be required
by the Internal Revenue Code of 1986, as amended, and the Regulations
promulgated thereunder, to withhold a portion of any interest or other income
earned on the investment of the Escrow Shares.
 
(k) If any term or provision of Section 4.7 of the Securities Purchase Agreement
contradicts or conflicts with any term or provision of this Make Good Agreement,
the terms of the this Make Good Agreement shall control.
 
5. Notice of Filings.  The Company agrees to promptly provide the Investor Agent
written notice of the filing with the Commission of any financial statements or
reports referenced herein.
 
6. Escrow Shares.
 
(a) If any Escrow Shares are deliverable to the Investors in accordance with
this Make Good Agreement, (i) the Make Good Pledgor covenants and agrees to
execute all such instruments of transfer (including stock powers and assignment
documents) as are customarily executed to evidence and consummate the transfer
of the Escrow Shares from Make Good Pledgor to the Investors, to the extent not
done so in accordance with Section 2, and (ii) following its receipt of the
documents referenced in Section 6(i), the Company and Escrow Agent covenant and
agree to cooperate with the Transfer Agent so that the Transfer Agent may
promptly reissue such Escrow Shares in the applicable Investor's name and
deliver the same as provided herein or otherwise directed in writing by the
applicable Investors.  Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the Securities Purchase Agreement and in
accordance with this Make Good
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Agreement, (i) any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by the Make Good
Pledgor and (ii) should the Escrow Agent receive dividends or voting materials,
such items shall not be held by the Escrow Agent, but shall be passed
immediately on to the Make Good Pledgor and shall not be invested or held for
any time longer than is needed to effectively re-route such items to the Make
Good Pledgor.  In the event that the Escrow Agent receives a communication
requiring the conversion of the Escrow Shares to cash or the exchange of the
Escrow Shares for that of an acquiring company, the Escrow Agent shall solicit
and follow the written instructions of the Make Good Pledgor; provided, that the
cash or exchanged shares are instructed to be redeposited into the Escrow
Account.  Make Good Pledgor shall be responsible for all taxes resulting from
any such conversion or exchange; provided, however, that the portion of the
taxes attributable to the conversion of the Escrow Shares can be paid from, and
deducted from, the proceeds to be redeposited into the Escrow Account.
 
(b) Assuming the Make Good Pledgor provides good and valid title to the Escrow
Shares to be transferred and delivered on behalf of the Make Good Pledgor to the
Investors hereunder, free and clear of all liens, encumbrances, equities or
claims, the Escrow Agent will ensure that upon delivery of the Escrow Shares,
good and valid title to the Escrow Shares, free and clear of all liens,
encumbrances, equities or claims will pass to the Investors.  The Escrow Agent
shall not take any action which could impair Investors' rights in the Escrow
Shares.  The Escrow Agent shall not sell, transfer, assign or otherwise dispose
of (by operation of law or otherwise) or grant any option with respect to any
Escrow Shares prior to the termination of this Make Good Agreement.
 
7.Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or the Investor Agent shall have the right to
consult and hire counsel and/or to institute an appropriate interpleader action
to determine the rights of the parties.  Escrow Agent and/or the Investor Agent
are also each hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing either Escrow Agent or the Investor Agent.  If Escrow Agent or the
Investor Agent is directed to institute an appropriate interpleader action, it
shall institute such action not prior to thirty (30) days after receipt of such
letter of direction and not later than sixty (60) days after such date.  Any
interpleader action instituted in accordance with this Section 7 shall be filed
in any court of competent jurisdiction in the State of New York, and the Escrow
Shares in dispute shall be deposited with the court and in such event Escrow
Agent and the Investor Agent shall be relieved of and discharged from any and
all obligations and liabilities under and pursuant to this Make Good Agreement
with respect to the Escrow Shares and any other obligations hereunder.
 
8.  Exculpation and Indemnification of Escrow Agent and the Investor Agent.
 
(a) Escrow Agent is not a party to, and is not bound by or charged with notice
of any agreement out of which this escrow may arise.  Escrow Agent acts under
this Make Good Agreement as a depositary only and is not responsible or liable
in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice.  Escrow Agent
will have no duties or responsibilities other than those expressly set forth
herein.  Escrow Agent will be under no liability to anyone by reason of any
failure on the part of any party hereto (other than Escrow Agent) or any maker,
endorser or other signatory of any document to perform such person's or entity's
obligations hereunder or under any such document.  Except for this Make Good
Agreement and instructions to Escrow
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Agent pursuant to the terms of this Make Good Agreement, Escrow Agent will not
be obligated to recognize any agreement between or among any or all of the
persons or entities referred to herein, notwithstanding its knowledge
thereof.  The Investor Agent's sole obligation under this Make Good Agreement is
to provide written instruction to Escrow Agent (following such time as the
Company files certain periodic financial reports as specified in Section 4
hereof) directing the distribution of the Escrow Shares.  The Investor Agent
will provide such written instructions upon review of the relevant Earnings Per
Share on a Fully Diluted Basis reported in such periodic financial reports as
specified in Section 4 hereof.  The Investor Agent is not charged with any
obligation to conduct any investigation into the financial reports or make any
other investigation related thereto.  In the event of any actual or alleged
mistake or fraud of the Company, its auditors or any other person (other than
the Investor Agent) in connection with such financial reports of the Company,
the Investor Agent shall have no obligation or liability to any party hereunder.
 
(b) Neither Escrow Agent nor the Investor Agent will be liable for any action
taken or omitted by it, or any action suffered by it to be taken or omitted,
absent gross negligence or willful misconduct.  Escrow Agent and the Investor
Agent may each rely conclusively on, and will be protected in acting upon, any
order, notice, demand, certificate, or opinion or advice of counsel (including
counsel chosen by Escrow Agent or the Investor Agent, as applicable), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent or the Investor Agent, as applicable, to be genuine and
to be signed or presented by the proper person or persons.  The duties and
responsibilities of Escrow Agent and the Investor Agent hereunder shall be
determined solely by the express provisions of this Make Good Agreement and no
other or further duties or responsibilities shall be implied, including, but not
limited to, any obligation under or imposed by any laws of the State of New York
upon fiduciaries.  NEITHER THE ESCROW AGENT NOR THE INVESTOR AGENT SHALL BE
LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING
OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES
WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW
AGENT'S OR THE INVESTOR AGENT’S, AS THE CASE MAY BE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY
KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS), EVEN IF THE
ESCROW AGENT OR THE INVESTOR AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(c) The Company and the Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, the Investor Agent and any of
their principals, partners, agents, employees and affiliates from and against
any expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or the Investor Agent in connection with any
claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Agreement or the services of Escrow Agent or the
Investor Agent hereunder; except, that if Escrow Agent or the Investor Agent is
guilty of willful misconduct or gross negligence under this Make Good Agreement,
then Escrow Agent or the Investor Agent, as the case may be, will bear all
losses, damages and expenses arising as a result of its own willful misconduct
or gross negligence.  Promptly after the receipt by Escrow Agent or the Investor
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent or the
Investor Agent, as the case may be, will notify the other parties hereto in
writing.  For the purposes hereof, the terms "expense" and "loss" will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.  The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.
 
9.Compensation of Escrow Agent.  Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company.  The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any controversy, litigation or event,
and the same shall be recoverable from the Company.  Prior to incurring any
costs and/or expenses in connection with the foregoing sentence, Escrow Agent
shall be required to provide written notice to the Company of such costs and/or
expenses and the relevancy thereof and Escrow Agent shall not be permitted to
incur any such costs and/or expenses which are not related to litigation prior
to receiving written approval from the Company, which approval shall not be
unreasonably withheld.
 
10.Resignation of Escrow Agent.  At any time, upon ten (10) Business Days'
written notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder.  As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company and the Investor Agent the Escrow Shares
held hereunder upon presentation of a document appointing the new escrow agent
and evidencing its acceptance thereof.  If, by the end of the ten (10) Business
Day period following the giving of notice of resignation by Escrow Agent, the
Company and the Investor Agent shall have failed to appoint a successor escrow
agent, Escrow Agent shall deposit the Escrow Shares as directed by the Investor
Agent with the understanding that such Escrow Shares will continue to be subject
to the provisions of this Make Good Agreement.
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
11.Records.  Escrow Agent shall maintain accurate records of all transactions
hereunder.  Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions.  The authorized representatives
of each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party's expense.
 
12.Notice.  All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13.Assignment and Modification.  This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of the Investor Agent.  This Make Good
Agreement and the rights and obligations hereunder of the Escrow Agent may be
assigned by the Escrow Agent only with the prior consent of the Company and the
Investor Agent.  This Make Good Agreement and the rights and obligations
hereunder of the Make Good Pledgor may not be assigned by the Make Good
Pledgor.  Subject to the requirements under federal and state securities laws,
an Investor may assign its rights under this Make Good Agreement without any
consent from any other party.  This Make Good Agreement may not be changed
orally or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent, the Company, the Make Good Pledgor and the
Investor Agent.  This Make Good Agreement is binding upon and intended to be for
the sole benefit of the parties hereto and their respective successors, heirs
and permitted assigns, and none of the provisions of this Make Good Agreement
are intended to be, nor shall they be construed to be, for the benefit of any
third person, except for the Investors under the Securities Purchase
Agreement.  No portion of the Escrow Shares shall be subject to interference or
control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement.
 
14.Merger or Consolidation of Escrow Agent.  Any corporation or association into
which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Make Good Agreement and shall
have and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
15.Applicable Law.  This Make Good Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without regard
to the conflicts of laws and principles thereof.  The representations and
warranties contained in this Make Good Agreement shall survive the execution and
delivery hereof and any investigations made by any party.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Make Good Agreement shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the "New York Courts").  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any such proceeding, any claim
that it is not personally subject to the jurisdiction of any such New York
Court, or that such proceeding has been commenced in an improper or inconvenient
forum.  Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Make Good Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
16.Attorneys' Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
17.Waiver.  No waiver of, or  any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
18.Entire Agreement.  This Make Good Agreement and the Securities Purchase
Agreement are the final expression of, and contain the entire agreement between,
the parties with respect to the subject matter hereof and supersedes all prior
understandings with respect thereto. This Make Good Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.
 
19.Headings.  The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
20.Construction.  Whenever required by the context of this Make Good Agreement,
the singular shall include the plural and masculine shall include the feminine.
This Make Good Agreement shall not be construed as if it had been prepared by
one of the parties, but rather as if all parties had prepared the same.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
21.Further Instruments.  If this Make Good Agreement reasonably requires other
or further instruments in connection with this Make Good Agreement or
obligations in respect hereto, the necessary parties hereto shall use its best
efforts to join in furnishing such instruments.
 
22.Execution in Counterparts.  This Make Good Agreement may be executed in
counterparts and may be delivered by facsimile transmission or electronic mail
in portable document format or other means intended to preserve the original
graphic content of a signature.  Each such counterpart shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 
COMPANY:
 
SMSA PALESTINE ACQUISTION CORP.
 


 
By:    /s/ Yang
Yongjie                                                                
Name:  Yang Yongjie
Title:  Chief Executive Officer
 


 
Address:
 
Facsimile:
Attn.:  Chief Executive Officer
 


 
MAKE GOOD PLEDGOR:
 


  /s/ Cai Yangbo                                                                
Cai Yangbo
 
Address:
 
Facsimile:
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK –
 
SIGNATURE PAGE FOR OTHER PARTIES FOLLOWS]
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
ESCROW AGENT:
 
SECURITIES TRANSFER CORPORATION
 


 
By:     /s/ Kevin Halter
Jr.                                                                
Name:  Kevin Halter Jr.
Title:  President
 


 
Address:
 
Facsimile:
Attn.:
 


 
ACKNOWLEDGED, AND, ONLY AS TO SECTION 4(E) AND SECTION 8(A), AGREED
 


 
INVESTOR AGENT
 
CID VENTURE CAPITAL GENERAL PARTNER III, LIMITED




By:     /s/ Steven C. Y.
Chang                                                                
Name:  Steven C. Y. Chang
Title:  General Partner
 


 
Address:
 
Facsimile:
Attn.:
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 


Exhibit A


ESCROW SHARES TO BE ISSUED TO INVESTORS




Investor's Legal Name
 
Investor's Investment Amount
 
CID Greater China Venture Fund III, L.P.
1,269,036
Value Partner Hedge Master Fund Limited
253,800
Deng Hui
12,690
Hu Hong
12,690
Gu Liping
27,285
Ye Fang
5,076
Wu Mijia
19,670
Wang Heping
25,381
Chen Daiwu
12,694
Zhang Hong
5,076
Fu Shuhua
8,883
Lee Chih Kwang
2,538
Shao Zijian
1,269
Zhang Chunyan
133,249
Xu Yihong
63,458
Zhang Yizi
12,690
Zhu Yuanhao
3,807
Lu Murong
2,538
Hudson Bay Master Fund Ltd.
12,691
The USX China Fund
19,987
Anthony G. Polak
3,173
Anthony G. Polak “S”
3,173
Jamie Polak
3,173
Domaco Venture Capital Fund
3,173
RL Capital Partners, L.P.
6,346
Pershing LLC Custodian FBO Ronald M. Lazar IRA
3,173
RL Capital Partners
1,269
Halter Global Opportunity Fund LP
12,691





 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Exhibit B


SECURITIES TRANSFER CORPORATION ESCROW AGENT FEE SCHEDULE






ESCROW AGENT SERVICES
 
Escrow Agent Account fee
$2,000.00 per year
Examine, Process and issue share distribution as per the Agreements
$10.00 per Shareholder.
Envelopes & Postage
Included



 
 
 

 
 
- 16 -

--------------------------------------------------------------------------------

 



